Citation Nr: 1611197	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-27 644A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C § 1151 for disability resulting surgery performed at a VA facility in October 2003.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to February 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In April 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In September 2015, the Board requested an independent medical expert opinion from a recognized university medical center pursuant to 38 C.F.R. § 20.901(d) (2015).  The Board notes that Veteran has been furnished a copy of the November 2015 opinion.  See 38 C.F.R. § 20.903 (2015).


FINDINGS OF FACT

1.  The Veteran experienced additional disability following a total proctocolectomy with a stapled ileoanal J pouch anastomosis and defunctioning loop ileostomy performed at the West Roxbury VA Medical Center (VAMC) in October 2003.

2.  Lack of proper skill or error in judgment on VA's part in furnishing the Veteran the October 2003 surgical treatment caused the Veteran's additional disability, and such disability was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for additional disability due to VA surgical treatment have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

According to 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151.

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1); see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that the failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.  38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Factual Background and Analysis

At the time of the Veteran's October 2003 surgery, he had a diagnosis of ulcerative colitis for six years, with symptoms to include bowel movements occurring 10 to 15 times per day.  See VA treatment record dated August 12, 2003.  That treatment record shows that the Veteran underwent surgery (total proctocolectomy with ileal J pouch and loop ileostomy) at the West Roxbury VAMC on October 7, 2003.  The Board notes that the Veteran signed an informed consent form for that surgery.  A 5-to-6-year history of chronic recurring bloody diarrhea and ulcerative colitis was noted in the operative report.  The report also includes notes from the abdominal portion of the surgery and indicates that the perineal portion of the surgery would be dictated as a separate operative note.  However, notes from the perineal portion of the surgery do not appear to be in the record.

After the 2003 surgery, the record shows that the Veteran complained of excruciating pain when going to the bathroom, and crying and banging his feet on the floor due to the pain were also noted.  See April 30, 2004, VA telephone triage notes.  The record shows that the Veteran was treated for proctitis and had continued symptoms of rectal urgency and frequency.  See May 10, 2004, VA treatment notes.  VA treatment notes dated October 24, 2006, show that the Veteran was also treated for "refractory pouchitis failing medical therapy."

In May 2007, VA approved the Veteran for referral to a private medical center for "Pouch Repair."  In August 2007, Dr. J.B. performed the following operation: completion rectal mucosectomy, exploratory laparotomy, extensive lysis of adhesions, takedown of ileorectal J pouch, formation of new J pouch with ileoanastomosis.  Dr. J.B.'s operative report from that surgery shows that it was performed because the Veteran had "ongoing problems with proctitis and rectal pain likely associated with multiple centimeters of retained rectal mucosa" and "12 to 15 watery bowel movements per day, with fecal incontinence."  A surgical pathology report completed just before the 2007 surgery revealed the following findings: pouchitis, chronic with mild activity and retained rectum with features of chronic ulcerative colitis.  Dr. J.B.'s operative report also noted a "significant amount of retained rectal mucosa."

In April 2008, the Veteran was afforded a VA examination in connection with the claim.  The VA examiner essentially opined that the Veteran's intestinal symptoms after the 2003 surgery were less likely than not caused by retained rectal mucosa and that retained rectal mucosa is often seen following the type of surgery that the Veteran underwent in 2003.

In April 2015, the Veteran and his wife credibly testified at a Board hearing.  The Veteran's wife stated that the reason they decided to proceed with the August 2007 surgery was because the Veteran "would sit on the stool and pound his feet on the floor, crying every time he went to the bathroom.  [The Veteran] did that for years."  She also stated that the Veteran has not experienced that kind of "horrific" pain since the August 2007 surgery.

In September 2015, the Board found that an additional expert medical opinion was warranted by the medical complexity or controversy involved in the Veteran's appeal, and thus, the Board requested an advisory medical opinion from a recognized university medical center.  See 38 C.F.R. § 20.901(d).  The opinion was received in November 2015 from a specialist in colon and rectal surgery, Dr. P.R.K.

After review of the Veteran's records, Dr. P.R.K. provided an expert opinion, with a medical explanation, concluding that the Veteran has additional disability that was at least as likely as not caused by the October 2003 surgery, that such disability was at least as likely as not the result of lack of proper skill or error in judgment on VA's part in furnishing the Veteran that surgical treatment, and that such disability was not reasonably foreseeable.

Given the nature of the Veteran's claim, the Board affords more probative weight to Dr. P.R.K.'s independent expert opinion than to the VA examiner's April 2008 opinion.  Unlike the VA examiner, Dr. P.R.K. provided not only a summary of the Veteran's relevant medical history, but also a detailed medical background of the Veteran's particular surgery, to include an explanation of retained rectal segment (cuffitis).  Specifically, Dr. P.R.K. stated that retained rectal mucosa can cause chronic symptoms of cuffitis, which can be debilitating, and that while stripping of the rectal mucosa is not required in the Veteran's particular type of surgery, there is no mention in the surgical notes indicating factors that may have led to the Veteran's rectal stump deliberately being left long, which led to the Veteran's additional disability, i.e., cuffitis.

Dr. P.R.K. also stated that considering there is no mention in the 2003 operative notes of specific technical difficulties encountered during surgery for reach of the pouch to the anal canal, the finding at subsequent surgery of a long rectal stump suggests that the Veteran's additional disability is at least as likely as not the result of lack of proper skill or error in judgment.  Furthermore, Dr. P.R.K. stated that the Veteran's additional disability or the need for Dr. J.B.'s 2007 surgery was not reasonably foreseeable in this case.

The Board finds the independent medical expert's opinion to be persuasive regarding the Veteran's October 2003 surgery, the lack of proper skill or error in judgment on VA's part in furnishing that surgical treatment, and the Veteran's additional disability caused by that surgical treatment being not reasonably foreseeable.  After resolving reasonable doubt in the Veteran's favor, the Board finds that compensation under 38 U.S.C § 1151 for disability resulting from a total proctocolectomy with a stapled ileoanal J pouch anastomosis and defunctioning loop ileostomy performed at the West Roxbury VAMC in October 2003 is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
ORDER

Disability compensation pursuant to 38 U.S.C. § 1151 for surgery performed at a VA facility in October 2003 is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


